Name: Council Regulation (EC) NoÃ 1355/2007 of 19 November 2007 adopting autonomous and transitional measures to open Community tariff quotas for the import of sausages and certain meat products originating in Switzerland
 Type: Regulation
 Subject Matter: foodstuff;  Europe;  international trade;  trade policy;  tariff policy;  trade
 Date Published: nan

 22.11.2007 EN Official Journal of the European Union L 304/3 COUNCIL REGULATION (EC) No 1355/2007 of 19 November 2007 adopting autonomous and transitional measures to open Community tariff quotas for the import of sausages and certain meat products originating in Switzerland THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) The Community and Switzerland agree that trade concessions in sausages and certain meat products previously granted by Switzerland to some Member States only, by virtue of pre-existing bilateral agreements between those Member States and Switzerland, should be consolidated within the framework of the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (1) (hereinafter referred to as the Agreement), which was approved by Decision 2002/309/EC, Euratom of the Council and of the Commission (2) and entered into force on 1 June 2002. The consolidation of these concessions will take place together with an increase of preferences in sausages and certain meat products. This includes the opening of new Community tariff quotas for the import of different products falling under CN codes ex 0210 19 50, ex 0210 19 81, ex 1601 00 and ex 1602 49 19, originating in Switzerland. (2) The bilateral procedures for adapting the concessions in Annexes 1 and 2 to the Agreement will take time. In order to ensure that quota benefit is available until the said adaptation enters into force, it is appropriate to open those tariff quotas on an autonomous and transitional basis and to do so from 1 January 2008 until 31 December 2009. This will ensure ample time for finalising both bilateral procedures and subsequent implementation measures by Parties. (3) Detailed rules for the implementation of this Regulation and, in particular, the provisions required for quota management should be adopted in accordance with the procedure referred to in Article 24(2) of Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common market organisation in pigmeat (3). (4) To be eligible for the benefit of these tariff quotas, products should originate in Switzerland in accordance with the rules referred to in Article 4 of the Agreement, HAS ADOPTED THIS REGULATION: Article 1 1. A duty-free Community tariff quota for products and volume listed in the Annex and originating in Switzerland shall be opened annually, on an autonomous and transitional basis, for the period from 1 January to 31 December, under the order number 09.4180. It shall be opened from 1 January 2008 and shall end on 31 December 2009. 2. The rules of origin applicable to the products referred to in paragraph 1 shall be those referred to in Article 4 of the Agreement. Article 2 The detailed rules for the implementation of this Regulation shall be adopted in accordance with the procedure referred to in Article 24(2) of Regulation (EEC) No 2759/75. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 November 2007. For the Council The President L. AMADO (1) OJ L 114, 30.4.2002, p. 132. Agreement as last amended by Decision 1/2007 of the Joint Committee on Agriculture (OJ L 173, 3.7.2007, p. 31). (2) Decision of the Council, and of the Commission as regards the Agreement on Scientific and Technological Cooperation, of 4 April 2002, on the conclusion of seven Agreements with the Swiss Confederation (OJ L 114, 30.4.2002, p. 1). (3) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). ANNEX CN code Description of goods Duty applicable Quantity in tonnes (net weight of product) ex 0210 19 50 Hams, in brine, boneless, enclosed in a bladder or in an artificial gut 0 1 900 ex 0210 19 81 Piece of boneless chop, smoked ex 1601 00 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products, of animals of headings 0101 to 0104, excluding wild boar ex 0210 19 81 ex 1602 49 19 Pork neck, dried in air, seasoned or not, whole, in pieces or thinly sliced